Case 3:19-cv-00470-JAH-MSB Document 32 Filed 04/27/20 PageID.131 Page 1 of 1



  1

  2

  3

  4

  5

  6

  7

  8                       UNITED STATES DISTRICT COURT
  9                     SOUTHERN DISTRICT OF CALIFORNIA
 10                                                    Case No. 19cv470-JAH (MSB)
      TRANSAMERICA LIFE INSURANCE
 11   COMPANY,                                         ORDER GRANTING JOINT
 12                                   Plaintiff,       MOTION TO DISMISS
      v.                                               COMPLAINT AGAINST
 13                                                    DEFENDANT DRUMMOND
      WILLIAM ROSENTHAL and NANCY
 14   DRUMMOND,
 15                                  Defendants.
 16

 17         On April 24, 2020, Plaintiff Transamerica Life Insurance Company
 18   (“Transamerica”) and Defendant Nancy Drummond (“Drummond”) filed a joint
 19   motion to dismiss the complaint against Drummond without prejudice. See Doc. No.
 20   31.
 21         IT IS HEREBY ORDERED that the joint motion is GRANTED.
 22   Transamerica’s complaint against Drummond is DISMISSED without prejudice.
 23   Each party will bear its own costs and attorneys’ fees in connection with this action.
 24         IT IS SO ORDERED.
 25

 26   Dated: April 27, 2020
 27                                                    __________________________
 28                                                    Hon. John A. Houston
                                                       United States District Judge

                                                   1
